Citation Nr: 1113003	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  05-26 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Appellant had service in the Army National Guard during and following the Vietnam Era.

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefit sought on appeal.  The Appellant appealed that decision to the BVA and the case was forwarded to the Board for appellate review.

In February 2009, the Board returned this claim to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development and consideration.  All the requested development has been completed and this case is again before the Board.  



FINDING OF FACT

The Appellant has right ear hearing loss that is causally or etiologically related to service.  



CONCLUSION OF LAW

Right ear hearing loss was incurred during service.  38 U.S.C.A. §§ 101(24), 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 2.159, 3.303, 3.385 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants service connection for right ear hearing loss and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Appellant claims his right ear hearing loss is due to his military service, including especially to acoustic trauma, such as from exposure to 81-millimeter mortars during periods of active duty for training (ACDUTRA).  The Board finds the evidence supports the Appellant's contentions.  

A Veteran may be awarded service connection by showing that he currently has disability resulting from a disease or an injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Organic diseases of the nervous system - such as sensorineural hearing loss - will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption is rebuttable by probative evidence to the contrary and, as specifically concerns these particular claims at hand, does not apply to claims based on ACDUTRA or INACDUTRA service.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Regarding the first requirement for service connection, there is no disputing the Appellant has right ear hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  As previously conceded in the February 2009 Board remand, the August 2003 and March 2005 audiology reports diagnosed the Appellant with essentially asymmetrical high frequency sensory hearing loss left and right.  Most recently, the April 2009 VA audiological examination diagnosed the Appellant with sensorineural hearing loss, slopping from normal to severe in his right ear.  The Board notes that audiometric findings from that examination show a 50 decibel loss  at the 4000 hertz level, which is sufficient to meet the requirements of § 3.385 to also be considered an actual disability by VA standards.  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).

Hence, resolution of the appeal of this claim turns on whether this disorder is attributable to the Appellant's military service, including especially to acoustic trauma as mentioned.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  In this case, the Board finds that his right ear hearing loss is indeed due to the acoustic trauma he sustained while in the military. 

Available service treatment records (STRs) submitted by the Appellant include a February 1977 service periodic examination report which contains audiometric data and a documented complaint of hearing loss (although hearing loss was not diagnosed in this examination report).  The Board observes that this report documents the Appellant's complaint of hearing loss at that time "related to being on 81mm [illegible] ...."  Also, as previously addressed in the February 2009 remand, attempts to locate the complete set of STRs for this Appellant have failed.  The Board notes that, in cases where the Appellant's STRs are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Significantly, the March 2005 report presents an audiologist's opinion that "[t]he hearing loss measured today is more likely than not due to the noise exposure [the Appellant] reports being exposed to."  Further, the April 2009 VA compensation examiner specifically stated that "it is at least as likely as not that military noise exposure (specifically his time in the Army National Guard) contributed to his hearing loss."  Both reports noted the Veteran's complaints of noise exposure to mortars and heavy artillery while in the military.  Additional occupational noise exposure and recreational noise exposure were also reported.  Regardless, both audiologists determined that the Veteran's right ear hearing loss is more likely than not due to his exposure to acoustic trauma while in the military.  

Moreover, the Appellant is certainly competent to state that he has experienced difficulty hearing since his military service, and specifically since February 1977, when he first complained of hearing loss.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Board also finds his assertions credible since it is, in fact, supported by the medical evidence of record and there is no competent and credible evidence to the contrary.  

Therefore, resolving any doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right ear hearing loss is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


